The Honorable Donna Hutchinson State Representative
24 Rillington Drive Bella Vista, Arkansas 72714-3204
Dear Representative Hutchinson:
You have asked for my opinion on the following two questions:
  1. May a person legally serve simultaneous elected terms as a member of the city council and as a justice of the peace of a quorum court?
  2. If the answer is "no," what are the available remedies if a person was elected to both positions and is serving simultaneously in both offices?
RESPONSE
The answer to your first question is "no." As amended in 2005, 1 an Arkansas statute that sets ethical guidelines for county officials clearly prohibits the scenario you describe: "No person shall simultaneously hold office and serve as an elected county justice of the peace and hold office and serve as an elected city council member."2 *Page 2
As for your second question, the next subsection of the statute just quoted provides the remedy, which is through a court proceeding:
  (d) REMOVAL FROM OFFICE OR EMPLOYMENT.
    (1) COURT OF JURISDICTION. Any citizen of a county or the prosecuting attorney of a county may bring an action in the circuit court in which the county government is located to remove from office any officer or employee who has violated the rules of conduct set forth in this section.
    (2) SUSPENSION PRIOR TO FINAL JUDGMENT.
      (A) Pending final judgment, an officer or employee who has been charged as provided in this section may be suspended from his or her office or position of employment without pay.
      (B) Suspension of any officer or employee pending final judgment shall be upon order of the circuit court or judge thereof in vacation.3
Assistant Attorney General Ryan Owsley prepared this opinion, which I hereby approve.
Sincerely,
DUSTIN MCDANIEL
Attorney General
1 Act 1924 of 2005.
2 A.C.A. § 14-14-1202(c)(3)(A) (Supp. 2009).
3 A.C.A. § 14-14-1202(d)(1)-(2) (Supp. 2009). *Page 1